Citation Nr: 1514007	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  12-35 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

4.  Entitlement to service connection for hypertrophy of the prostate.

5.  Entitlement to service connection for a temporomandibular joint (TMJ) disorder.

6.  Entitlement to service connection for dyslipidemia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1973 to August 1979.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Columbia, South Carolina RO.


FINDINGS OF FACT

1.  Hypertension was not manifested during the Veteran's active duty service or within one year of separation from service, or for many years thereafter, and it is not shown to be related to his service.

2.  Diabetes mellitus was not manifested during the Veteran's active duty service or within one year of separation from service, or for many years thereafter, and it is not shown to be related to his service.

3.  GERD was not manifested during the Veteran's active duty service or for many years thereafter, and it is not shown to be related to his service.

4.  Hypertrophy of the prostate was not manifested during the Veteran's active duty service or for many years thereafter, and it is not shown to be related to his service.

5.  A TMJ disorder was not manifested during the Veteran's active duty service or for many years thereafter, and it is not shown to be related to his service.

6.  Dyslipidemia is a laboratory finding, not a disability due to disease or injury; an underlying disease or injury is not identified.

CONCLUSIONS OF LAW

1.  Service connection for hypertension is denied.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).

2.  Service connection for diabetes mellitus is denied.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).

3.  Service connection for GERD is denied.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

4.  Service connection for hypertrophy of the prostate is denied.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

5.  Service connection for a TMJ disorder is denied.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

6.  Service connection for dyslipidemia is denied.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in March 2011, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.  The claims on appeal were most recently readjudicated by the AOJ in the November 2012 statement of the case.

The Veteran's pertinent postservice treatment records have been secured.  
The Veteran's service treatment records (STRs) are unavailable.  When service treatment records are lost or missing, VA has a heightened obligation to satisfy the duty to assist.  Here, the claims file includes a memorandum documenting a formal finding of unavailability of the Veteran's STRs.  The United States Court of Appeals for Veterans Claims (Court) has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in [otherwise] developing the claim, and to explain its decision when the veteran's medical records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  However, no presumption, in favor of the claimant or against VA, arises when there are lost or missing service records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005).

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration:  (1) Whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  With respect to the third factor listed, the U.S. Court of Appeals for Veterans Claims (Court) has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With respect to the claims for hypertension, diabetes mellitus, GERD, hypertrophy of the prostate, a TMJ disorder, and dyslipidemia, the low threshold of McLendon has not been met as there is no evidence that any of these disabilities manifested during the Veteran's active service or soon thereafter, nor is there anything in the record that indicates that any of these claimed disabilities may be related directly to his service.  Therefore, a VA examination to secure a nexus opinion in these matters is not necessary.  

The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the evidence as appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claims.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Disorders first diagnosed after discharge may be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  However, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  38 U.S.C.A. § 1101.  With respect to the current appeal, this list includes hypertension and diabetes mellitus.  See 38 C.F.R. § 3.309(a).  In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including those noted above, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  However, in order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service.  See 38 C.F.R. § 3.307.  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  

Service connection for hypertension and diabetes mellitus

The Veteran contends that he has hypertension and diabetes mellitus that were incurred in or caused by service.  As noted, the Veteran's STRs are unavailable, with the exception of a December 1972 service pre-enlistment examination.  On this examination, the Veteran's blood pressure and endocrine system were normal.

In the Veteran's January 2011 claim, he reported that his hypertension began in 2006.  VA treatment records from February 2004 to the present reflect treatment for elevated blood pressure; hypertension was diagnosed in September 2005, and subsequent records reflect ongoing treatment for hypertension.

In the Veteran's January 2011 claim, he reported that his diabetes type 2 began in 2006.  VA treatment records from April 2006 to the present reflect treatment for diabetes mellitus type 2.

Neither hypertension nor diabetes mellitus was manifested in service, nor does the Veteran contend that they did.  Consequently, service connection for such disabilities on the basis that either became manifest in service and persisted is not warranted.  

Additionally, although hypertension and diabetes mellitus are considered chronic diseases for VA purposes, the Board finds that the probative evidence does not support a finding of continuity of symptomatology for either disability.  The Veteran has not alleged that he experienced hypertension or diabetes mellitus symptoms in service which continued until the present time. 

Furthermore, there is no competent and credible evidence indicating that his hypertension or diabetes mellitus manifested to a compensable degree within a year following discharge from service.  Indeed, hypertension was first diagnosed in 2005 and diabetes mellitus was first diagnosed in 2006, more than 25 years after his discharge from active duty.  Therefore, service connection is not warranted for hypertension or for diabetes mellitus on a presumptive basis as a chronic disease. 38 C.F.R. §§ 3.307, 3.309.

Furthermore, postservice evaluation/treatment records do not support that any currently diagnosed hypertension or diabetes mellitus is or may be related to the Veteran's service.  The Board notes that the Veteran, while entirely competent to report his symptoms both current and past, has presented no clinical evidence of a nexus between his hypertension or his diabetes mellitus and his military service.  The Board finds that the Veteran as a lay person is not competent to associate any of his claimed symptoms to his military service.  That is, the Veteran is not competent to opine on matters such as the etiology of his hypertension or diabetes mellitus.  Such opinion requires specific medical training and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training to render medical opinions, the Board must find that his contention with regard to a nexus between hypertension or diabetes mellitus and military service to be of no probative value.  Accordingly, the statements offered by the Veteran in support of his own claims are not competent evidence of a nexus.  In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claims of service connection for hypertension and for diabetes mellitus.  Accordingly, the appeal in the matters must be denied.


Service connection for GERD, hypertrophy of the prostate, and a TMJ disorder

The Veteran contends that he has GERD, hypertrophy of the prostate, and a TMJ disorder that were incurred in or caused by service.  As noted, the Veteran's STRs are unavailable, with the exception of a December 1972 service pre-enlistment examination.  On this examination, the Veteran's abdomen and viscera, genitourinary system, and mouth and throat were normal.

In the Veteran's January 2011 claim, he reported that his GERD began in 2005.  VA treatment records from February 2004 to the present reflect treatment for GERD.

In the Veteran's January 2011 claim, he reported that his hypertrophy of the prostate began in 2004.  VA treatment records from August 2004 to the present reflect treatment for hypertrophy of the prostate.

In the Veteran's January 2011 claim, he reported that his TMJ disorder began in 2004.  VA treatment records from December 2004 reflect complaints of popping of the right jaw when chewing; subsequent records reflect treatment for a TMJ disorder.

There is no evidence, nor does the Veteran contend, that GERD, hypertrophy of the prostate, or a TMJ disorder was manifested in service.  The Veteran was first diagnosed with these disabilities in 2004, approximately 25 years after his separation from active duty service.  Based on all the evidence, service connection for these disabilities on the basis that they became manifest in service and persisted is not warranted.  

Furthermore, postservice evaluation/treatment records do not support that any currently diagnosed GERD, hypertrophy of the prostate, or TMJ disorder is or may be related to the Veteran's service.  The Board notes that the Veteran, while entirely competent to report his symptoms both current and past, has presented no clinical evidence of a nexus between any of these disabilities and his military service.  The Board finds that the Veteran as a lay person is not competent to associate a disability such as GERD, hypertrophy of the prostate, or a TMJ disorder to his military service.  That is, the Veteran is not competent to opine on matters such as the etiology of GERD, hypertrophy of the prostate, or a TMJ disorder.  Such opinion requires specific medical training and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training to render medical opinions, the Board must find that his contention with regard to a nexus between the claimed disabilities and military service to be of no probative value.  Accordingly, the statements offered by the Veteran in support of his claims are not competent evidence of a nexus.

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claims of service connection for GERD, hypertrophy of the prostate, and a TMJ disorder.  Accordingly, the appeal in the matters must be denied.

Service connection for dyslipidemia

The Veteran generally contends that his dyslipidemia is related to his service.  VA treatment records since 2004 show that the Veteran has dyslipidemia. 

Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1; see also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  A symptom (to include abnormal laboratory study), without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

 The Veteran's post-service diagnoses of dyslipidemia only represent laboratory findings, and not an actual disability for which VA compensation benefits are payable.  See 61 Fed. Reg. 20440, 20445 (May 7, 1996).  The record does not identify or suggest (and the Veteran has not alleged) an underlying disease to which the dyslipidemia may be related. 

As dyslipidemia of itself is not a "disability" for VA compensation benefits purposes, i.e., not a "service-connectable" disability entity, the Veteran has not presented a valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Consequently, the claim of service connection for dyslipidemia must be denied.


ORDER

Service connection for hypertension is denied.

Service connection for diabetes mellitus is denied.

Service connection for GERD is denied.

Service connection for hypertrophy of the prostate is denied.

Service connection for a TMJ disorder is denied.

Service connection for dyslipidemia is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


